414




i     .
s                  OFFICE   OF THE    ATTORNEY    GENERAL   OF   TEXAS

I                                        AUSTIN

    owahuw
    Anemw-




             Honotiblo R. A. Eartoa
             County Attorney
             Calhoun county
             Port Lavaca,   Tauo




                                                            of reoent d8tb, read-


                                                    aqmJt   of the 84yor
                                                      city of Port Lavaoa,
                                                     ve ysur  oplnlon a6
                                                     to expand 8ome fifty
                                              fun& now on skxd in the
                                             em derived from the sale
                                                   ec the pro?lslonr
                                                    reiplar session of
                                                     4s tke Port Lmoca


                       mxou will recall that your Deportzmnt ha here-
                  toforo rendsred an Cplnlon Elo.04ll7 a8 to the Con-
                  stitutionality   of auo!a sot Ln which it ~'a6iMldJ

                     l *That Hoiia El11 30. 7 supa,  wherein it ssekr
                  to rem$t taxes to oonatruot reau8lls cw braakuaters
                  Is not oiolntive of the Conatltutlon of Tesus, Lut
IionorablQ‘R. A. R&n,              me    iis




     that it lo unoonstitutlon4l in 10 s4r u it
     so&r to rQmit tQxQs to oonrtruot Eu’borr.  oie
     gurthsr gold mat th4__-rt+king OS the word
     "MROORS" -Zoo the bill d44S not ioY4lidAtQ
     the brlmoQ th4rQoi.t

        "T~Q City Coamission 18 dQt.rrriaQdto lbidQ
     by your opinion aa to the 1QSti um of thQr4
     funds an4 It Is ior that muon    that wo rQquoat
     that you mwnslder    tbrt part of your opl.nloa
                        3 in whloh you atateJ
     So. O-4117 on &mi+$Q
         "    'UQ are   of   the   o&dn%on that       bt   no   rtretch
     of the L.u&.nation oould thy tom   Zwbor* bo
     iaolud4d within the neaning of the words, "soa-
     wall uul Br4akvaters? )

        "In order that you my und4rstand the bnsir
     of our requsrt ami the need that taoas ths Coa-
     mluion let UI prsaent these faots. Hone of tho
     aonQy6    ‘aaoruing     fru?a the     ada   of   :hoae     boa%,
     thou#a votod ia lS4l have bQen arpsndrd, D~CPU~O
     we rat that thQ oonatruotion  OS our imch needed
     seawall horQ in front of tom might impede tra
     vrarofforts as it would take labor and orltloal
     materials, no we are investing such funds In tar
     bOWl8.  NOW the u. S. ~iJUOM    Oi thQ Depsrtmont
     of War have dQt4rmined the nerd ~ror a Stem Earbor
     for the protootlon oi Qovorqm4nt verrslr and tfwu
     supplyFog thQ arnryaamp8 at Indianola; Xata&orda
     141Qnd and Utagordo Wuin~ula.

        "ThQ PhM    -0 ali OOZlQbk fOr this 8tEUdUM
     and tha IJ.9. IPylnQ4rr now nquut th& ths Ci
     sxppsad841~ fifty thousand dolibra in thQ pro&oT ,
     'l'hslooation of th4 proporQd Qtoi?mharbor Or rQikg0
     i8 &bout 0130tile Qouth Of thQ City llmitl Of th4
     city OS Port Lavaoa.               Weh a vr
                                              lplahed            th a yta r
     prior opinion  ir blndiq.upoa ua but tsey present
     that the harbor ~111 b4 ratu8lly dmd&Qd with
     POdQSti &d8    80 that.th. Oity  8ill not bQ 4Xp45d.
     hg  ltr  tunda froa~ the oonstruotlon of 4 harbor
        *t'Cent?Io     Jnty vf PvrtrIavaoe a%pone&xi*
     ?fall funds derived m#lsc I3ouse Bill ao* 7 on st
     pmjoot, to be ritwto apprv~tely        a nu0 f&m
     tho oaclstf.qCitylimitv, tvbo aimrbvrvfre-
     rug0 ra3.boats, on city aaqulxwd p~~gorty, tir‘6
     such struoturo            will      JWJ protoot axiotl&j                     pAq*rt;i
     now uithfn Cho City                  limitat

         “2,         Wuld     such oqmndltaxr~                 ba        lo&     :: e&d
     property         is    taken     fdio     tiab    cay      uadts,           eLC.%Yr
     by a rote of iho pooglo or bp sag other tuner
     authorbird by laxit

        mSi Can the City of Port Lavaoa .up3ad web
     eeawall fWida tv bid t;bopaboralGv?omman~lnthv
     cordlructiao            OP a     starl6    harbor,             ii    c&c-h cur&       are
     used cnly for breY?cri;euter8,
                                 aaervbo, and do&P

        “To will appreeiatb your lorlouu consfdaratlon
     of both tko lau end tha racbsoity  of nation with
     ?:hioh     ~0    an     oo~ntbd.                 Go    have         no   v”her f’ut%$o
     azidourtulioitieea%b&u8ted.’

        Eeplylw td..theforvgootng,yvu are advised that wv                                                .
adhero to the opinion o~ooood   by wi in 3&.zAcn ice.3-4117
to tSs atibet that the term %iarbvr" ia not lnoludd  ~;:tMn
the c#anAng of the wml6 %baiml.le and 3r&sut~re*.
                . A,.
     Aa tix m lna O
                  tio
                   Stha bp r vo o Qding
                                    lutllo
                                         .8r itlo
                                              the   g
iEi~3r oRf
         ~City
          i0eOfh J?‘t
                   b Yr O&a ib a aR u
                                    ndb,diUJLt  b r
                                               So-da
is3lC4L tuao,lor~r that triocity                       ComPcrroion             IIhUdQ tuu   Zollvulry
atetomnt In the ol.eotlanorder,                            notics         vl’ bb2CtiW       4.d   vti-
Mnoe nutliorislq             the    Lseuauoe of the bon&r                         ‘mJ? t&o pur~oso
                                                                                                  41.7




    or oonrwuot;ng,    rrpdr43    bnd lmprovlng 444Tall8 uld br4ak-
    w4r8     t0 p0t44t  th4 ci~   0r port m40k   frop 00diwi~
    and roourrtng oalunitow     ov8rflovr vhioh baprovuaeatr IF.,
    in th4 opinion of th4 City Comml8rfon, asrentlal to rdequato
    protootioa ot said City.' %ir      8tddElbZlt  oomtitutsd a p14&4
    t6 th4 v0tar6 that the f.35101 deriv4d     rra ta  utile or ~a*
    bonda would be expmnded to proteot the City oftfort LPvaea.
    In the c&e. of Stren&.h V. Slaak, 246 S. 3. 7J, tiisiiiiiirese
    court tmld that aftor deaiguting roada to be isiprovodprior
    to road bond aleotion, oazalrrionare~ oourt oould not o-hui34
    euah da&nation   aft4r the sleotlon. In our oplaion tit4
    oonatruation ot braakva%m,     whaxv44 and dockr to protoot a
    -nar-bar8 all14 south of th4 atty                l3sl.Q     to a diff4raat ~wpose
    from   the    on4    rrubmitt4d     to   the   votw4.       A&n,      the    purpose     44
    eubPlitted18 atlreu   oonslsteat 81th tiaewU.jO    coatalnad
    in Article 111 Soatkm 8 or the Conotltuclon, ~iziotiW.I~LIOT-
    iaor the Legi8ldtaro to aid 37 dOaatf6n  . . . tim cmnstriio-
    tion ot.reavalla end broakwatore, but, en &rti in our oginion
    Xo. 0-4ll7, does not authorits euoh donatloh for the conrtruo-
    t&on and lnprovement of harbors.

                 fmh     r4r6wn44       to 70~      0400nd qu44ti0n, them                i4 IU)
    authority      for   a olt7       operating     under     the
                                                          to utend  &ene~.l     lav
    ltr llmlts, except t&at  col;tdned in Article 974, tich author-
    itsa the addditlon of territory ~djolaing the lipriteot m;l city.
    to the extent of oze-hslf -xi10in width. See Gftr OS Gladeveter
    v. Stats ox rol. lmlker, 137 s. X. (26) 641. &ten lf the CiQ
    of Part Lavaor oould eztsnd its bound8rie8, we me of the opin-
    lon thet the rituatio?zwo*uldnot be dllterent, elnoe the pur-
    ~044 for uhloh the bands ~0~4 voted aloar    oontemglrted the
    oonetruotfon of saauall4 zuadbreakwater8 to prokot the City
    of Port L&vaoo as it exirtsd at the tima the elcctlon ma held.


            AB lndlantbb abova,                213sam4r        all ehr%e of yxw            quea-
    tionr ln th4 lmg8tiva.




I
    4
    C.C.R.
                                                                                 Aasls    tat        OPINION




L